                                       UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

                                                          Minute Order
Hearing Information:
                                                                                                                         0.00
                    Debtor:     ANA HILDA HERRERA
              Case Number:      17-00209-MM13                   Chapter: 13
      Date / Time / Room:       THURSDAY, JANUARY 10, 2019 10:00 AM DEPARTMENT 1
       Bankruptcy Judge:        MARGARET M. MANN
        Courtroom Clerk:        LISA CRUZ
          Reporter / ECR:       SUE ROSS

Matter:
              HEARING ON SUBMISSION OF ORDER ON RELIEF FROM STAY AFTER DEFAULT UNDER
              ADEQUATE PROTECTION ORDER, R.S. NO. DWE-1 FILED BY US BANK TRUST



Appearances:
        JANET GUTIERREZ, ATTORNEY FOR ANA HILDA HERRERA
        THOMAS GORRILL, ATTORNEY FOR US BANK TRUST N.A.


Disposition:                                                                                               1.00

        Granted with waiver of FRBP 4001(a)(3). Lodged Order to be prepared and submitted by movant.




Page 1 of 1                                                                                            1/10/2019   4:53:28PM
